Exhibit 10.34
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Performance Stock Option Agreement
Name:
Employee No.:
Address:
This Performance Stock Option Agreement is intended to set forth the terms and
conditions on which a Performance Stock Option (an “Option”) has been granted
under the Hudson City Bancorp, Inc. 2006 Stock Incentive Plan (the “Plan”). Set
forth below are the specific terms and conditions applicable to this Performance
Stock Option. Attached as Exhibit A are its general terms and conditions.

          Option Grant   (A)
Grant Date:
    1/22/2010  
Option Expiration Date*
    1/21/2020  
Class of Optioned Shares*
  Common
No. of Optioned Shares*
       
Exercise Price per Share*
       
Option Type (ISO or NQSO)
  NQSO
VESTING:
       
Earliest Exercise Date*
    1/22/2013  
Performance Condition(s)
  See Appendix B to Exhibit A

 

*   Subject to adjustment as provided in the Hudson City Bancorp, Inc. 2006
Stock Incentive Plan and Exhibit A attached hereto.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Performance Stock Option on the specified terms and conditions, and
the Recipient acknowledges receipt of this Performance Stock Option Agreement,
including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.

                  Hudson City Bancorp, Inc.       Recipient      
By
               
 
 
 
Name:      
 
Name:    
 
  Title:            

Instructions: This Performance-Based Stock Option Agreement should be completed
by or on behalf of the Compensation Committee. Any blank space intentionally
left blank should be crossed out. An option grant consists of a number of
optioned shares with uniform terms and conditions. Where options are granted on
the same date with varying terms and conditions (for example, varying exercise
prices or earliest exercise dates), the options should be recorded as a series
of grants each with its own uniform terms and conditions.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Performance Stock Option Agreement
General Terms and Conditions
     Section 1. Option Size and Type. The number of shares of Common Stock, par
value $.01 per share (“Shares”), that have been optioned to you is specified in
this Performance Stock Option Agreement. If the “Option Type” shown for your
Options is “ISO”, then your Options have been designed with the intent that they
qualify to the maximum permissible extent for the special tax benefits
applicable to incentive stock options under the Internal Revenue Code of 1986.
If the “Option Type” shown for your Options is “NQSO” or is blank, incentive
stock option tax treatment is not applicable.
     Section 2. Exercise Price. The Exercise Price for your Options is the price
per Share at which you may acquire the Shares that have been optioned to you and
is specified in this Performance Stock Option Agreement. As a general rule, the
Exercise Price for your Option will not change unless there is a stock split,
stock dividend, merger or other major corporate event that justifies an
adjustment under section 15.3 of the Plan.
     Section 3. Vesting.
     (a) Vesting Conditions. You may not exercise your Options until they are
vested. Your Options will be vested if and when you have satisfied BOTH of the
following conditions:

  •   You must remain in the continuous service of the Company, Hudson City
Savings Bank or an affiliate of the Company by which you are employed (your
“Employer”) through the Earliest Exercise Date shown in this Performance Stock
Option Agreement (“Service Conditions”).     •   You must satisfy any
Performance Condition(s) specified in this Performance Stock Option Agreement
(“Performance Conditions”).

     As a general rule, if you have satisfied BOTH the Service Conditions and
the Performance Conditions, you may acquire the Shares that have been optioned
to you by exercising your Options. Otherwise, you may not. You exercise your
Options by following exercise procedures prescribed by the Compensation
Committee of the Company and available on request through the Company’s Human
Resources Department.
     (b) Continued and Accelerated Vesting. If your service terminates with your
Employer due to your Retirement (as defined in the Plan), any Options for which
you have met the Service Conditions on or before the date of such Retirement,
but which have not yet vested, will become vested on or following their Earliest
Exercise Date, on satisfaction of their respective Performance Conditions,
subject to your agreement to and continued compliance with the retirement
agreement in section 14 of this Performance Stock Option Agreement. If your
service terminates with your Employer due to your death or Disability (as
defined in the Plan), all Service Conditions on your Options will be deemed
fully satisfied, and the vesting of your Options will depend only on
satisfaction of the Performance Conditions, without any further action on your
part. In addition, in the event of Change in Control (as defined in the Plan)
followed by your discharge without Cause (as defined in the Plan) or your
resignation with Good Reason, your Options will be fully and immediately vested
on the date your employment with your Employer terminates. You will be
considered to have Good Reason for a voluntary resignation if: the effective
date of resignation occurs within ninety (90) days after any of the following:
(a) the failure of your Employer (whether by act or omission of its Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect you to
the position(s) which you held immediately prior to the Change in Control (other
than to any such position as an officer of its Board of Directors), or to a more
senior office; (b) if you are or become a member of the Board of Directors of
your Employer, the failure of the shareholders (whether in an election in which
you stand as a nominee or in an election where you are not a nominee) to elect
or re-elect you to membership at the expiration of your term of membership,
unless such failure is a result of your refusal to stand for election; (c) a
material failure by your Employer, whether by amendment of its certificate of
incorporation or organization, by-laws, action of its Board of Directors or
otherwise, to vest in you the functions, duties, or responsibilities prescribed
in an employment or retention agreement (other than such functions, duties or
responsibilities associated with a position as an officer of the Board of
Directors); provided that you shall have given notice of such failure to the
Company and your Employer and your Employer has not fully cured such failure
within thirty (30) days after such notice is deemed given; (d) any reduction of
your rate of base salary in effect from time to time, whether or not material,
or any failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of your compensation as and when due;
(e) any change in the terms and conditions of any compensation or benefit
program in which you participate which, either individually or together with
other changes, has a material adverse effect on the aggregate value of your
total compensation package, disregarding for this purpose any change that
results from an across-the-board reduction that affects all similarly situated
employees in a similar manner; provided that you shall have given notice of such
material adverse effect to the Company and your Employer, and your Employer has
not fully cured such failure within thirty (30) days after such notice is deemed
given; (f) any material breach by your Employer of any material term, condition
or covenant contained in an employment or retention agreement; provided that you
shall have given notice of such material breach to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is

 



--------------------------------------------------------------------------------



 



deemed given; or (g) a change in your principal place of employment, without
your consent, to a place that is not the principal executive office of your
Employer or a relocation of your Employer’s principal executive office to a
location that is both more than twenty-five (25) miles away from your principal
residence and more than twenty-five (25) miles away from the location of your
Employer’s principal executive office on the date of the Change in Control; or
(h) if you are the Chief Executive Officer of the Company immediately prior to
the Change in Control, any event or series of events that results in your
ceasing to be the Chief Executive Officer (or most senior executive officer,
however denominated) of a successor company (I) whose common equity securities
are traded on a national securities exchange and (II) is the owner of 100% of
the outstanding common stock of Hudson City Savings Bank or its successor and
(III) is not controlled (within the meaning of the federal Change in Bank
Control Act) by any other person or entity. You do not have to satisfy any
Performance Conditions to qualify for accelerated vesting upon discharge without
Cause or resignation with Good Reason following a Change in Control. Options
that vest on an accelerated basis will, in general be exercisable as soon as
they are vested.
     (c) Forfeitures. When you terminate service, you will forfeit all Options
that have not vested, and do not vest on an accelerated basis on, or continue to
vest following, your termination date due to the circumstances of your
termination. When you forfeit Options, you relinquish any and all rights that
you have to acquire the Shares underlying the Options.
     (d) Definition of Service. For purposes of determining the vesting of your
Options, you will be deemed to be in the service of your Employer for so long as
you serve in any capacity as a common-law employee, non-employee director or
consultant of your Employer.
     Section 4. Exercise Period.
     (a) General. You will have the right to purchase all or any portion of your
Option at any time during the period (“Exercise Period”) beginning on the
applicable Earliest Exercise Date (or any earlier date when the Option has
vested on an accelerated basis) and ending on the earliest to occur of the
following dates:
     (i) the Option Expiration Date specified in this Performance Stock Option
Agreement;
     (ii) the date and time of your Termination for Cause (as defined in the
Plan) or voluntary resignation in anticipation of Termination for Cause;
     (iii) the last day of the three-month period that begins on the date and
time you terminate Service, other than on, or in anticipation of, Termination
for Cause, for any reason other than Retirement, death or Disability (each
capitalized term as defined in the Plan);
     (iv) the last day of the five-year period that begins on the date and time
you terminate Service, for death or Disability, or for Retirement subject to
your agreement to and continued compliance with the retirement agreement in
section 14 of this Performance Stock Option Agreement (each capitalized term as
defined in the Plan); and
     (v) the last day of the ten-year period commencing on the date on which the
Option was granted.
This paragraph (a) shall apply to each and every option to purchase Common Stock
that has been granted to you under the Hudson City Bancorp., Inc. 2006 Stock
Incentive Plan and is outstanding to you on January 22, 2010, The written
agreement evidencing each such option is hereby amended to the extent necessary
to give effect to the preceding sentence.
     (b) Special Circumstances in which the Exercise Period Will Be Extended.
     (i) If you hold vested Options and there is a Change in Control (as defined
in the Plan) on or before the Option Expiration Date, the date on which the
Exercise Period expires will be extended to the earliest of (A) the third (3rd)
anniversary of the date of the Change in Control; and (B) the tenth (10th)
anniversary of the Grant Date; or (C) any later date determined under section
4(b)(ii) of this Performance Stock Option Agreement.
     (ii) If on the date the vested Options are scheduled to expire, you are
unable to exercise the Options or sell the Shares on a national securities
exchange without violating applicable federal, state or local securities laws or
the terms of a securities trading blackout or other trading suspension described
in section 5.4(b)(iii) of the Plan, the Exercise Period will be extended to the
earliest of (A) ninety (90) days after the last day of the trading suspension;
and (B) the tenth (10th) anniversary of the Grant Date; or (C) any later date
determined under section 4(b)(i) of this Performance Stock Option Agreement.
     (c) ISOs. To qualify for the favorable tax treatment accorded to incentive
stock options, you must exercise any Options that are designated as ISOs within
three months after you terminate service as a common-law employee of the Company
and its subsidiaries for any reason other than disability and within one year
after you terminate service as a common-law employee due to your death or
disability. If they are exercised later, they will be subject to tax as if they
were designated as NQSOs. If you die while you are a common-law employee of the
Company and its subsidiaries, within three months after termination of service
as a

 



--------------------------------------------------------------------------------



 



common-law employee for any reason other than your disability or within one year
after your termination due to your disability, your estate or designated
beneficiaries may be eligible for the favorable tax treatment accorded to
Options designated as incentive stock options upon their exercise at any time
during the remaining unexpired Exercise Period. Please refer to your Prospectus
for a more detailed summary of tax consequences.
     Section 5. No Right to Continued Service. Nothing in this Performance Stock
Option Agreement or any action of the Board or Committee with respect to this
Performance Stock Option Agreement shall be held or construed to confer upon you
any right to a continuation of service by your Employer. You may be dismissed or
otherwise dealt with as though this Performance Stock Option Agreement had not
been entered into.
     Section 6. Taxes. Where any person is entitled to receive Shares pursuant
to the exercise of the Option granted hereunder, the Company shall have the
right to require such person to pay to the Company the amount of any tax which
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.
     Section 7. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:
     If to the Company:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     If to your Employer, to the Employer in care of Hudson City Bancorp, Inc.,
at the Company’s address specified for notices under this Performance Stock
Option Agreement
     If to the Recipient, to the Recipient’s address as shown in the Company’s
records.
     Section 8. Restrictions on Transfer. The Options granted hereunder shall
not be transferable by the Recipient other than by will or by the laws of
descent and distribution, to a Family Member (as defined in the Plan) or as
otherwise permitted by the Plan. To designate a Beneficiary to receive any
Options that remain outstanding at the time of your death, you must complete and
file the Beneficiary Designation attached to this Performance Stock Option
Agreement as Appendix A or another form provided by the Human Resource
Department.
     Section 9. Successors and Assigns. This Performance Stock Option Agreement
shall inure to the benefit of and shall be binding upon the Company and you and
the Company’s successors and assigns and your respective heirs, successors and
assigns.
     Section 10. Construction of Language. Whenever appropriate in the
Performance Stock Option Agreement, words used in the singular may be read in
the plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to a section shall be a reference to a section of
this Performance Stock Option Agreement, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings assigned to them under the Plan, as amended from time to time.
     Section 11. Governing Law. This Performance Stock Option Agreement shall be
construed, administered and enforced according to the laws of the State of New
Jersey without giving effect to the conflict of laws principles thereof, except
to the extent that such laws are preempted by the federal law. The federal and
state courts located in the Counties of New Jersey shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of this Performance Stock Option Agreement. By accepting this Performance
Stock Option Agreement, you agree to submit yourself, and any such legal action
as you shall bring under the Plan, to the sole jurisdiction of such courts for
the adjudication and resolution of any such disputes.
     Section 12. Amendment. This Performance Stock Option Agreement may be
amended, in whole or in part and in any manner not inconsistent with the
provisions of the Plan, at any time and from time to time, by written agreement
between the Company and you.
     Section 13. Plan Provisions Control. This Performance Stock Option
Agreement and the rights and obligations created hereunder shall be subject to
all of the terms and conditions of the Plan. In the event of any conflict
between the provisions of the Plan and the provisions of this Performance Stock
Option Agreement, the terms of the Plan, which are incorporated herein by
reference, shall control. By signing this Performance Stock Option Agreement,
you acknowledge receipt of a copy of the Plan. You acknowledge that you may not
and will not rely on any statement of account or other communication or document
issued in connection with the Plan other than the Plan, this Performance Stock
Option Agreement, and any document signed by an

 



--------------------------------------------------------------------------------



 



authorized representative of the Company that is designated as an amendment of
the Plan or this Performance Stock Option Agreement.
     Section 14. Retirement Agreement. The following terms apply subject to your
termination of employment with your Employer due to your Retirement (as defined
in the Plan), while unexercised Options remain under this Restricted Stock
Option Agreement.
          (a) Covenants.
     (i) Confidential Information. Unless you obtain the prior written consent
of your Employer, you shall keep confidential and shall refrain from using for
the benefit of yourself, or any person or entity other than your Employer and
its parents and subsidiaries and any subsidiary of any of your Employer’s
parents (your Employer and such entities collectively, your “Employer’s
Affiliated Group”), any material document or information obtained from a member
of your Employer’s Affiliated Group in the course of your service with any of
them concerning their current or planned future properties, operations or
business, including but not limited to information concerning your Employer’s
current and future customers (the “Confidential Information”) unless and until
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of your own; provided, however, that nothing in this section
14(a)(i) shall prevent you, with or without your Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding to the extent
that such participation or disclosure is compelled under applicable law; in such
event, you shall, to the extent practicable under the circumstances, notify your
Employer in advance of and afford your Employer an opportunity, at its own
expense, to take action to prevent or limit the scope of such participation or
disclosure.
     (ii) Proprietary Information. You acknowledge that, during the course of
your service to your Employer, you have, alone or jointly with others, developed
or had access to information (whether in written, oral, electronic or other
form) concerning your Employer’s Affiliated Group’s business plans, marketing
plans, methods and surveys, product and service design, development and pricing
plans and methods, customer lists, prospect lists, customer relationship
information and need assessments, profitability assessments, technology, service
marks, trademarks and other intellectual property, trade secrets, know-how and
other proprietary information concerning the Employer’s Affiliated Group (the
“Proprietary Information”). You acknowledge that all such Proprietary
Information is, as between you and the Employer’s Affiliated Group, the sole
property of the Employer’s Affiliated Group and that you have no right, title or
interest therein. During your service to the Employer and at all times
thereafter, you shall refrain from using any Proprietary Information for the
benefit of any person or entity other than the Employer’s Affiliated Group. At
any time upon the Employer’s request, and in any event upon your termination of
service with the Employer, you shall promptly return to the Employer all
Proprietary Information in your possession in any form or media and all laptop
computers, cell phones and other property of the Employer’s Affiliated Group in
your possession and shall, if requested to do so by the Employer, certify in
writing that any Proprietary Information not so returned has been destroyed.
     (iii) Non-disturbance. The Employer’s Affiliated Group conducts a
commercial banking business at branch locations in New York, New Jersey and
Connecticut (such states, together with any other city or county in which Hudson
City Savings Bank subsequently maintains or establishes a plan to open a branch
office, the “Employer’s Geographic Market”). You shall not, without the written
consent of the Employer, either directly or indirectly: (1) solicit, offer
employment to, or take any other action intended to cause, any officer or
employee of the Employer’s Affiliated Group to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any entity that directly or
indirectly competes with the Employer’s Affiliated Group in the Employer’s
Geographic Market; (2) other than in a manner consistent with Employer policy,
solicit, provide any information, advice or recommendation or take any other
action intended to have the effect of causing any customer of the Employer’s
Affiliated Group to terminate an existing business or commercial relationship
with the Employer’s Affiliated Group.
     (iv) Non-derogation. You shall refrain from making any statement (whether
or not in writing) concerning the Employer’s Affiliated Group or its business,
operations, customers, directors, officers, employees or owners that you intend,
or that a reasonable person acting in like circumstances would expect, to impair
in any respect the Employer’s Affiliated Group’s business, operations or
reputation.

 



--------------------------------------------------------------------------------



 



     (b) Reasonableness of Covenants. You acknowledge that: (i) the Employer has
a legitimate business interest in preserving its investment in its Confidential
Information and Proprietary Information, and its relationships with its
officers, employees, and customers; (ii) the restrictions set forth in this
section 14 constitute reasonable restrictions to protect the Employer’s
legitimate business interests; (iii) such restrictions are reasonable in
duration, geographic scope and scope of business protected; (iv) observing such
restrictions will not unreasonably impair your ability to seek or secure
employment following your Retirement (as defined in the Plan) from your
Employer; and (v) the continued vesting provided under section 3(b) of this
Performance Stock Option Agreement and the extended Exercise Period provided
under section 4(a)(iv) of this Performance Stock Option Agreement, constitute
adequate consideration for his adherence to such restrictions. If you have any
unexercised Options under this Performance Stock Option Agreement on the date of
your Retirement (as defined in the Plan), you waive your right, as of your
Retirement (as defined in the Plan), in any action or proceeding relating to the
enforcement or enforceability of the provisions of this section 14, to make any
argument or assertion to the contrary.
     (c) Specific Performance. You acknowledge that money damages will not be an
adequate remedy for your failure to observe or perform any of the covenants set
forth in section 14(a). Therefore, your Employer shall have the right to apply
to any court of competent jurisdiction for equitable relief, including but not
limited to a temporary restraining order or injunction ordering specific
performance. You hereby waive your right, in any action or proceeding relating
to any application for equitable relief, to make any argument or assertion to
the contrary.
     (d) Reformation or Modification. In the event that this section 14 or any
portion hereof shall be found by an arbitrator or court of competent
jurisdiction to be unenforceable as written, such court or arbitrator shall, and
is hereby authorized, to modify this section 14 or any portion thereof in such
manner as it determines to be necessary to render this section 14 enforceable to
the maximum possible extent and to enforce this section 14 as so modified.
Appendix A to Performance Stock Option Agreement
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



Performance Stock Option – Beneficiary Designation Form



GENERAL
INFORMATION
  Use this form to designate the Beneficiary(ies) who will receive vested
Performance Stock Options outstanding to you at the time of your death.

                 
Name of Person
               
Making Designation
      Employee No.        
 
 
 
     
 
   

     
BENEFICIARY
DESIGNATION
  Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

A. PRIMARY BENEFICIARY(IES). I hereby designate the following person(s) as my
primary Beneficiary(ies), reserving the right to change or revoke this
designation at any time prior to my death:

                      Name   Address   Relationship   Birth Date   Share
 
                   
 
                   
 
                  %
 
                     
 
                   
 
                   
 
                  %
 
                     
 
                   
 
                   
 
                  %
 
                   
 
              Total = 100%

B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death with respect to all outstanding
Performance Stock Options:

                      Name   Address   Relationship   Birth Date   Share
 
                   
 
                   
 
                  %
 
                     
 
                   
 
                   
 
                  %
 
                     
 
                   
 
                   
 
                  %
 
                   
 
              Total = 100%

I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Hudson City
Bancorp, Inc. prior to my death. I also understand that an effective Beneficiary
Designation revokes my prior designation(s) with respect to all stock options
outstanding to me under the 2006 Stock Incentive Plan and any other prior or
subsequent stock option plan, program or arrangement of Hudson City Bancorp,
Inc.

             
S
  H        
I
  E        
G
  R  
 
Your Signature   Date
N
  E        

         
 
  Internal Use Only  
 



This Beneficiary Designation was received by the Corporate Secretary of Hudson
City Bancorp, Inc. on the date indicated.       Comments
 
           
By
           
 
 
 
Authorized Signature                   Date        

 



--------------------------------------------------------------------------------



 



Appendix B to Performance Stock Option Agreement
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Performance Conditions for Performance Stock Options Granted on January 22, 2010

1.   As to one-half (1/2) of the awarded Performance Stock Options: Diluted
Earnings Per Share:

         
 
  Measurement Period:   the period beginning January 1, 2010 and ending
December 31, 2012
 
       
 
  Performance Criterion:   the Company’s Diluted Earnings Per Share calculated
quarterly on a consolidated basis equal to profit for the quarter divided by the
number of shares of the common stock that would be outstanding if all
convertible securities were exercised, as reported in the Company’s Consolidated
Statements of Income, determined on the basis of generally accepted accounting
principles consistently applied in the preparation of the Company’s financial
statements as of January 22, 2010, as reported in the Company’s Selected
Financial Ratios.
 
       
 
  Performance Condition:   the sum of the Company’s Diluted Earnings Per Share
for any four consecutive quarters in the Measurement Period must be greater than
or equal to $1.18.

2.   As to one-half (1/2) of the awarded Performance Stock Options: Operating
Efficiency:

         
 
  Measurement Period:   the period beginning January 1, 2010 and ending
December 31, 2012
 
       
 
  Performance Criterion:   the Company’s Efficiency Ratio calculated quarterly
on a consolidated basis and equal to the ratio of (1) total non-interest expense
to (2) the sum of interest income plus total non-interest income, as reported in
the Company’s Selected Financial Ratios
 
       
 
  Performance Condition:   The Company’s average quarterly Efficiency Ratio for
the Measurement Period must be less than or equal to 25%

Whether or not the Performance Conditions have been satisfied will be determined
by the Committee on or as soon as practicable following the last day of the
Measurement Period. The Committee shall adjust the Performance Conditions in
such manner as it, in its discretion, may determine to be necessary or
appropriate to prevent material impact on the rights of holders of Performance
Stock Options from one or more of the following events, if such event(s) would
impact the Performance Conditions:

  •   the Company’s purchase or sale of any business entity during the
Measurement Period;     •   any cost fees or assessments imposed on the Company
or a subsidiary by governmental authorities pursuant to (a) changes in law rule,
regulation or policy adopted during the Measurement Period or (b) exercise of
administrative discretion announced during the Measurement Period; or     •  
unforeseen or extraordinary circumstances (including but not limited to
increases in non-performing assets that to do not result in actual losses).

 